DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites “carbon-based particle”. Instant claim recites, among others, carbon nanotube, carbon nano-wire, and carbon fiber. These species are not viewed as particles given their fibrous shape. Distinction is made between particles and fibers.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mason et al. (US 10,424,786).
Regarding claims 1, 2, 5, 9, and 10, Mason discloses electroactive materials for metal-ion batteries comprising:
a porous carbon framework; and
silicon located within the micropores and/or mesopores of the porous carbon framework (abstract).
The pore diameter of the porous carbon framework is up to 10 nm (col. 4, lines 20-22). Mason is silent with respect to peak intensity ratio as defined by equation 2; however, would inherently be present in Mason based on the method of making. According to Applicant’s specification, silane gas is injected into a CVD coater at a temperature of less than 600oC to deposit silicon on the carbon-based particles. In Mason, composite particles are suitably prepared via chemical vapor infiltration of a silicon-containing precursor into the pore structure of the porous carbon framework (col. 16, lines 43-49). Suitable gaseous silicon-containing precursors include silane (col. 16, lines 50-51) and deposition temperatures are, for example, 450-550oC (col. 16, lines 63-65). The composite particles of Mason would inherently have the recited peak intensity ratio as defined by equation 2.
Regarding claim 3, based on the method, the resulting silicon is amorphous.
Regarding claim 4, Mason discloses porous carbon (abstract).
Regarding claim 6, Mason discloses the porous carbon framework may comprise amorphous carbon (col. 10, lines 39-40).
Regarding claim 8, Mason discloses the above material for an anode and a cathode (col. 24, lines 42-49).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLOS BARCENA/Primary Examiner, Art Unit 1723